Citation Nr: 1205689	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left upper extremity disability.

2.  Entitlement to service connection for a right upper extremity disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to April 2008, including service in the Persian Gulf, and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the above claims.

In November 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Carpal and cubital tunnel syndrome of the left upper extremity had its onset in service.

2.  Carpal and cubital tunnel syndrome of the right upper extremity had its onset in service.


CONCLUSIONS OF LAW

1.  Carpal and cubital tunnel syndrome of the left upper extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Carpal and cubital tunnel syndrome of the right upper extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has granted service connection for carpal and cubital tunnel syndrome of the left and right upper extremities.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If, as here, the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks service connection for disability of the left and right upper extremities.  He contends that he began having problems with his hands while in service, which worsened since service.  See Transcript of November 2011 hearing, p.4, 19.

After a careful review of the evidence of record, the Board finds that service connection is warranted for carpal and cubital tunnel syndrome of the left and right upper extremities.

Service treatment records show that the Veteran had complaints of tingling in his hands.  In December 2003, the Veteran was treated for tingling in the right hand.  In a report of medical history dated December 2007, the Veteran indicated that he had numbness or tingling in the shoulder, elbow, or wrist and explained that he periodically had numbness followed by tingling in the left hand for about one year.  

Following service during a VA traumatic brain injury consult, the Veteran was noted as having numbness in both hands.  Pin prick testing revealed subjective decreased sensitivity in the upper extremities, which was found not to be anatomic.  In June 2008, the Veteran was diagnosed during VA treatment as having left and right carpal and cubital tunnel syndrome by electromyograph.  

During the November 2011 hearing, the Veteran stated that he began noticing problems with his hands during service in Iraq, but did not seek treatment as he had many other things to worry about, including the lives of his soldiers and missions.  His activities during service included manipulating weapons weighing between 7 and 8 pounds, boxing, operating an up-armored Humvee without power steering, and the regular duties of an infantryman.  The Veteran stated that the symptoms associated with his hands began in service and were continuous since service.  He also stated that he now would wake up most nights due to numbness and discomfort in his hands.

Based on a review of the evidence, the Board finds that service connection is warranted for carpal and cubital tunnel syndrome of the left and right upper extremities.  The Board notes that the Veteran is a combat wartime Veteran and, therefore, 38 U.S.C.A. § 1154(b) must be considered.  The Veteran asserts that his hands began to bother him while he was in Iraq.  Therefore, in accordance to 38 U.S.C.A. § 1154(b), this statement is accepted as sufficient proof that the Veteran's disability of the upper extremities began in service as there is no clear and convincing evidence to the contrary.  In addition, the Board finds the Veteran's report of having symptoms associated with his hands during service and continuously since service both competent and credible and is supported by the in-service complaints of tingling of the hands and post-service treatment.  In light of the foregoing, the Board finds that service connection for carpal and cubital tunnel syndrome of the left and right upper extremities is warranted.

As service connection is being granted on a direct basis, consideration of 38 C.F.R. § 3.317 is not required.


ORDER

Service connection for carpal and cubital tunnel syndrome of the left upper extremity is granted.

Service connection for carpal and cubital tunnel syndrome of the right upper extremity is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


